Citation Nr: 9931193	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  94-12 888	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1992 
rating decision by the RO which denied service connection for 
PTSD.  In September 1996, the Board remanded the claim to the 
RO for further development.


FINDINGS OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
February 1968 to October 1970, including a period of Vietnam 
service from August 1968 to October 1970.  His service 
medical records show that in November 1968 he complained that 
he was nervous, shaky, and was sweating since that morning, 
and he never had such problems before.  When being evaluated 
for headaches in September 1970, he complained of nervousness 
and it was noted he appeared anxious.  An October 1970 
service separation examination was negative for a psychiatric 
disorder. 

The veteran's service personnel records show that his 
military occupational specialty was that of an airframe 
repairman, and when in Vietnam he was assigned to various 
aviation companies.  His decorations included the National 
Defense Service Medal, expert M-14 badge, SPS M-16 badge, 
Vietnam Campaign Medal with 60 device, Vietnam Service Medal, 
Army Commendation Medal, and 4 O/S Bars.  His campaigns 
included the Tet 69 Counteroffensive and the Vietnam 
Counteroffensive Phases V and VI.  

In October 1990, the veteran filed a claim of service 
connection for PTSD.

On December 1990 VA psychiatric examination, the veteran 
reported he had psychiatric symptoms from the late 1960s to 
the present.  He denied any psychiatric treatment between 
discharge from service and recent hospitalization at the VA 
medical center (VAMC).  The veteran reported he served in 
Vietnam and liked fighting.  He stated he enjoyed slaying the 
enemy during his tour with the 185th reconnaissance unit.  He 
reported two stressful combat experiences.  He stated his 
first stressful encounter occurred shortly after arriving in 
Vietnam.  He reported he saw a rocket pass through another 
soldier.  He related his other stressful experience involved 
him patrolling with a partner.  He stated he and his partner 
broke up and when he found him, he was dead with his head cut 
off.  He stated he attempted suicide in service.  On mental 
status examination, he complained of suicidal ideation, mood 
problems, sleep disturbance, nightmares, disinterest in 
activities, guilty ruminations about Vietnam and other 
experiences, anergia, auditory hallucinations, panic 
episodes, and difficulty concentrating.  He was diagnosed as 
having chronic major depression, PTSD, panic disorder with 
agoraphobia, alcohol abuse, and a personality disorder.

In a December 1990 statement, the veteran reported when his 
plane landed in Vietnam the VC (Viet Cong) were making an 
attack on the landing field.  He stated when he was leaving 
the plane, he saw a helicopter blow up after lifting off the 
landing field.  At that time, he claimed someone grabbed him 
and gave him a weapon to shoot anything coming across the 
field.  He related being ambushed on convoy trip.  He stated 
a truck he was riding in was almost destroyed and that 
several were killed in another truck.  He reported going into 
an old building and finding 150 to 200 dead bodies.  He 
described an incident involving a helicopter that crashed.  
He alleged he and another individual were sent to examiner 
the wreckage.  He reported most of the people were dead and 
that he had to fire on the enemy during that time.  He 
related he witnessed 7 or 8 men killed by a 122 that did not 
go off right away.  He also related that he was injured in 
combat.  He stated he had retained metal in his body and that 
the bones in his face were broken.  He reported seeing a 
rocket go through the belly of a man.  He also reported being 
poisoned in service.  He stated he was ambushed when he was 
sent for supplies.  He related that when he was working on an 
airplane, he saw a person loading a rocket.  He stated the 
rocket exploded and blew off both the person's legs and 
caused injury to his eyes.

A January 1991 medical report reveals a diagnosis of PTSD and 
dysthymic disorder.

Outpatient treatment reports from 1990 to 1991 reveal the 
veteran complained of suicidal ideation, depression, anxiety, 
and anger.  He related having marital problems.  PTSD and a 
personality disorder were diagnosed during this time.

In April 1991, the veteran was admitted to the VA hospital 
with complaints of depression and suicidal ideation.  He 
reported having flashbacks and nightmares of Vietnam.  He 
described recurring nightmares in detail and flashbacks which 
consisted mainly of seeing wounded soldiers and friends.  The 
admission and discharge diagnoses were PTSD, adjustment 
disorder with mixed emotional features, and a personality 
disorder.

VA outpatient treatment records from 1992 and 1993 show the 
veteran received psychiatric treatment for depression, anger, 
impulse control problems, suicidal and homicidal ideations, 
and marital problems.  The diagnoses were dysthymic disorder, 
mixed substance abuse, mixed personality disorder, and PTSD.  
At times, the veteran was determined not to have PTSD.

In March 1993, the veteran presented to the VA hospital with 
complaints of depression and suicidal ideas for the past 
month.  He also complained of auditory hallucinations.  He 
stated he had trouble sleeping.  He complained of nightmares 
and flashbacks of Vietnam.  He gave a history of spending 2 1/2 
years in Vietnam.  He stated he did various jobs in Vietnam 
and that he saw heavy combat.  When asked to describe his 
combat experiences, he was vague.  He claimed he was wounded 
by mortar fire and that he was now sensitive to light in his 
eyes.  The April 1993 discharge diagnoses were dysthymic 
disorder, alcohol abuse/dependence by history, a personality 
disorder, and history of PTSD.

During a July 1993 RO hearing, the veteran reiterated his 
claimed stressors.  His representative stated that a friend 
of the veteran, by the name of Larry Hardin, was killed in 
service.  The veteran reported he was currently receiving 
treatment for PTSD.  The veteran's wife testified regarding 
the veteran's nightmares of Vietnam.  

In September 1993, the veteran was admitted to the hospital 
with complaints of increased depression and suicidal ideas.  
The diagnoses were adjustment disorder with mixed emotions, 
PTSD by history, and borderline personality disorder.  Upon 
discharge in October 1993, the diagnoses were major 
depression, substance abuse, and personality disorder, not 
otherwise specified (mixed with borderline and dependent 
features).

In a December 1993 statement, the veteran stated that in 
August 1968, just as his plane landed in Vietnam, it was hit.  
Upon landing in Vietnam, he reported seeing a helicopter blow 
up.  He stated he was given a weapon and put in a hole and 
told to shoot anyone who came across the runway.  He claimed 
this happened in Zion or Long Ben.  He stated he was in Bam 
Me Thou from August 1968 to February 1970 and was involved in 
a lot of fighting.  He stated the VC would fire machine guns 
mortars, and 122 rockets.  He stated snipers would come out 
at night.  He stated he killed a sniper with a M-79.  He 
claimed he had to help put a man by the name of Haines brain 
back in his head.  He stated he ran fire fights with Horce 
Ware.  He stated he flew missions in fixed winged aircraft 
and helicopters.  He stated he saw a rocket go off as it was 
being loaded in a helicopter and that a person's leg was 
blown off.  He stated he saw a man get hit by a rocket which 
went through him, taking his insides with it.  He related he 
was hit with a mortar which caused hearing loss and broke 
bones in his face.  He stated he was poisoned and the 
hospital sent him back to his room because there was nothing 
they could do for him.  He stated while in Vietnam he found 
out a close friend of his was killed by the name of Larry 
Harden.  He listed some of the individuals who served with 
him in Vietnam.  He submitted pictures of the people he 
claimed served with him.

In April 1994, the veteran voluntarily admitted himself to 
the hospital due to suicidal ideation.  While hospitalized, 
the veteran complained of having flashbacks, nightmares, and 
frequent awakenings.  The June 1994 discharge diagnoses were 
dysthymic disorder, PTSD, alcohol abuse, and a personality 
disorder.

In an October 1996 letter, the U.S. Army and Joint Services 
Environmental Support Group (ESG) [now named the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)], stated Operational Reports-Lessons Learned from 
November 1968 to October 1970 revealed that enemy attacks 
occurred at Dong Ba Thin and Phu Hiep, the documented base 
area locations of the veteran's assigned units and Ban Me 
Thuot, the location mentioned by the veteran.  ESG noted the 
veteran stated that upon his arrival in Vietnam the airbase 
was attacked but he did not provide the location of such 
attack.  They stated that in order to conduct further 
research the veteran must provide the location.  ESG reported 
the U.S. Army casualty files did not list him as wounded or 
injured in Vietnam.  ESG also reported casualty files listed 
specialist four (SP4) Larry O. Harden as killed in action in 
Vietnam in January 1971 (after the veteran was discharged 
from service) and listed SP4 Dennis A. Haines as killed in 
action in February 1970 while assigned to the 25th Infantry 
Division (a different unit than the veteran's).  ESG stated 
in order to provide research concerning other casualties, the 
veteran must provide more specific information.  ESG noted 
the veteran's DA Form 20 did not indicate he received the Air 
Medal (AM) while in Vietnam, and as a result it was unable to 
document the veteran participated in aerial flight operations 
while in Vietnam.  They stated they could only verify by his 
DA Form 20 that the veteran was an airframe repairman 
assigned to an aviation unit during his tour of duty in 
Vietnam.

In December 1996, the RO wrote the veteran and asked him to 
submit more specific information as outlined by ESG, in order 
to verify his alleged stressors.  The veteran never responded 
to such request for information.

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist him with his claim.  38 U.S.C.A. § 5107(a); 
Gaines v. West, 11 Vet.App. 353 (1998).  In this regard, the 
RO attempted to verify stressors through the ESG, and when 
the ESG indicated that more details from the veteran were 
needed for verification, the RO wrote the veteran and 
requested the information.  However, the veteran failed to 
respond to the RO's request for information.  The duty to 
assist is not a one-way street, and the veteran has failed to 
fully cooperate in developing information necessary to verify 
claimed service stressors.  Wood v. Derwinski, 1 Vet.App. 190 
(1991).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f) (1999).]

A review of the record shows that at times the veteran has 
been diagnosed as having PTSD and at times he was found not 
to have PTSD.  More consistent diagnoses of record have been 
a dysthymic disorder and a personality disorder.  However, 
even assuming there is an acceptable diagnosis of PTSD in 
this case, and medical evidence linking the condition to 
service, service connection requires adequate proof that a 
claimed service stressor actually occurred.

The service records show the veteran served on active duty in 
the Army from February 1968 to October 1970, including tour 
of duty in Vietnam from August 1968 to October 1970.  His 
military duty was that of an airframe repairman, and during 
Vietnam service he was assigned to aviation companies.  These 
factors do not suggest participation in combat.  He was 
awarded no decorations evincing combat.  The service records 
do not show he engaged in combat, and he has submitted no 
independent evidence to confirm his allegations of combat.  
Moreover, ESG could not verify the veteran was engaged in 
combat.  Based on the weight of the evidence, the Board finds 
the veteran did not engage in combat with the enemy.  See 
VAOPGCPREC 12-99.

As the veteran did not engage in combat, his assertions of 
service stressors are not sufficient to establish that they 
occurred; rather, his stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet.App. 
1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The veteran's stressors 
involve his alleged combat experiences, including witnessing 
the death and injuries of fellow soldiers in action, and 
being injured himself in combat.  The ESG could not 
corroborate any of his stressors, including being injured or 
wounded in combat.  In addition, there is nothing in the 
service medical records indicating he was wounded in combat.  
Although ESG noted that the bases of the veteran's assigned 
unit were attacked, ESG could not verify the veteran was 
actually near such attacks as he did not give specific 
information.  Moreover, one of the individuals the veteran 
listed as being killed in action while he was in Vietnam was 
assigned to a different unit than the veteran's when such 
person died, and the other person which the veteran reported 
as killed in action died after the veteran left service.  

The veteran's other alleged stressors cannot be verified by 
the service department as he failed to give specific names, 
dates, places, or other details which are required to attempt 
verification; he failed to respond to an RO request for such 
information.  There is no credible supporting evidence that 
any of his claimed service stressors, which might lead to 
PTSD, actually occurred.  Without such stressor evidence, 
service connection for PTSD may not be granted.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

